Citation Nr: 1536117	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  08-37 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, major depression, and anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from July 1975 to March 1981 and from October 5 to 14, 2001.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In October 2009, the Veteran and his spouse testified before the undersigned Veterans Law Judge at a Videoconference hearing.  A transcript of the hearing has been associated with the claims file.  

These issues were previously before the Board and remanded for additional development in January 2010, August 2011 and February 2014.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that the Veteran's claims must again be remanded.  For reasons explained immediately below, a remand is necessary for further evidentiary development, and to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran essentially contends that he has PTSD and/or an acquired psychiatric disorder that had onset during or that is otherwise related to his active service.  His claimed stressors include (1) being chased by a Korean civilian (see November 2007 stressor statement) or soldier (see January 2007 diagnostic assessment) with a machete while stationed at Camp Kasey in Korea in June 1980; (2) witnessing CWII Robert (Bobby) Johnson's helicopter crash immediately following take off in June or August 1977 (see November 2007 stressor statement noting dates of August 12, 1977 and June 1977); and (3) fear of an explosion while covered in aircraft fuel.  

The Veteran's only consistently reported and potentially verifiable claimed stressor in support of his claim for service connection for PTSD is his alleged witnessing of CWII Robert (Bobby) Johnson's helicopter crash immediately following take off at Fort Hood in 1977.

In the February 2014 remand, the Board noted that a January 2008 CURR response states that no casualties were reported in the state of Texas in June 1977; however, there is no indication that a search was performed regarding the month of August 1977 as noted in the Veteran's November 2007 stressor statement.  The Board also noted that the January 2008 CURR response states that a search of the U.S. Army casualty database revealed that Private II, Robert E. Johnson, died in the United States on April 8, 1977; however, the cause and circumstances of his death were not shown, but may be obtained from his death certificate in his Official Military Personnel File.  As there was no indication that any attempted development had been conducted in an attempt to obtain information as to the date, time, place and circumstances surrounding his Robert E. Johnson's death, the Board determined that additional development was warranted in an attempt to verify this claimed stressor.

Thus, the Board directed that the AOJ contact all appropriate records repositories and request PV2 Robert E. Johnson's death certificate (DA Form 1300) and/or information surrounding the circumstances of his death on April 8, 1977, as alluded to in the January 2008 CURR response.  While it appears that the AMC requested this information from Texas Vital Records, Department of State Health Services in May 2014, it appears that that the records request was returned as undeliverable on June 3, 2014, or that a response was never received as is indicated in the March 2015 Supplemental Statement of the Case.   

The Board also directed that the AOJ contact all appropriate records repositories and request that a search be conducted for any records or investigative reports pertaining to the Veteran's claimed helicopter crash stressor; however, there is no indicated that search for such records was ever conducted.  

In that regard, the Board notes that the Veteran has clearly identified his and Robert Johnson's units of assignment at the time of the alleged helicopter crash.  See Veteran statement received March 4, 2014.  As such, an attempt should be made to obtain unit histories of those units dating from April to October 1977.  

The Board also requested that an additional VA medical opinion be obtained as to the likely etiology of the Veteran's claimed acquired psychiatric disorder, to include PTSD.  The Board directed that the examiner address whether it is at least as likely as not (50 percent probability) that any currently diagnosed psychiatric disorder was incurred in, aggravated by (permanently worsened beyond normal progression), or is otherwise related to the Veteran's active service.  Following VA PTSD examination in November 2014, the examiner diagnosed major depressive disorder.  While the examiner opined that the Veteran does not have a current psychiatric disorder that was incurred during his military service, she did not provide an opinion as to whether any current acquired psychiatric disorder was aggravated by (permanently worsened beyond normal progression), or is otherwise related to the Veteran's active service.  As such, an addendum opinion addressing these matters must be obtained from the November 2014 examiner.  See Stegall v. West, 11 Vet. App. 268 (1998).

Finally, ongoing VA treatment records dating since April 2014, if any, should also be obtained from the Central Arkansas VA Healthcare System and associated with the claims file for review.

Accordingly, the case is REMANDED for the following action:

1. Request from Texas Vital Records, Department of State Health Services, and any other appropriate records repositories, a copy of PV2 Robert E. Johnson's death certificate (DA Form 1300) and/or information surrounding the circumstances of his death on April 8, 1977, as alluded to in the January 2008 CURR response.  If for any reason an actual copy of the document cannot be provided, request that the location, circumstances and cause of death listed on the document be provided.  All records requests and responses received must be documented in the claims file.  

2. Contact all appropriate records repositories and request that a search be conducted for any records and investigative reports pertaining to the Veteran, who while working as an aircraft refueler while assigned to A-CO-34th SUPPORT CO, 6ACCB Unit at Fort Hood, Texas, allegedly witnessed an OH058 scout helicopter crash, unit 4-9 Cav., at Fort Hood, Texas during the period from April 1, 1977 to October 1, 1977, as the result of non-hostile action and in which Robert Johnson of B-CO- 4/9 Cav. was a casualty.  

Also request from all appropriate records repositories unit histories for A-CO-34th SUPPORT CO, 6ACCB and B-CO- 4/9 Cav. Units at Fort Hood, Texas during the period from April 1, 1977 to October 1, 1977.  All records requests and responses received must be documented in the claims file.  

3. Request from the Central Arkansas VA Health Care Systems in Little Rock and North Little Rock all inpatient and outpatient hospital and clinical records of all medical and psychiatric treatment received by the Veteran dating since April 2014.  All records requests and responses received must be documented in the claims file.  

4. Once the above requested development is completed to the extent possible, refer the Veteran's electronic claims file, to include a copy of this REMAND and any records in Virtual VA, to the November 2014 VA examiner (if available) to obtain an addendum opinion as to the etiology of the Veteran's currently diagnosed psychiatric disorders.  If the November 2014 examiner is unavailable for any reason, the claims file should be provided to another psychologist or psychiatrist.

Following a review of the claims file, to include the Veteran's service treatment records, his contentions and statements and testimony of record, lay statements of his wife and friend, and prior VA examinations and opinions dated in April 2008, July 2010 with a March 2011 addendum opinion, September 2011, and November 2014, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability) that the Veteran's currently diagnosed major depressive disorder and alcohol abuse in partial remission was aggravated by (permanently worsened beyond normal progression) or is otherwise related to any incident of his active military service.  

The examiner must provide a complete written rationale for any opinion offered. 

5. Review the opinion and records development requested herein to ensure that it they are in complete compliance with the directives of this REMAND.  If the opinion or records development is deficient in any manner, implement corrective procedures at once.  See Stegall v. West, 11 Vet. App. 268 (1998).

6. Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Then, return the case to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


